DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 07/05/2022. In virtue of this communication, claims 2, 6,10, 11, 30, 34 have been canceled; claims 1, 3, 7, 8, 12, 20, 28 have been amended. Claims 1, 3 – 5, 7 – 9, 12, 20, 28 – 29, and 31 – 33 are pending in this office action.
Information Disclosure Statement
2.	The information disclosure statement (PTO-1449) filed on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the Examiner.
Examiner’s Amendment
3.	The application has been amended as follows:
	IN THE CLAIMS:
	Please amend claim 1 (line 8), claim 8 (line 9), claim 20 (line 9) as follow:
	Please change phrase “first RRC message” to “first Radio Resource Control (RRC) message”.
Reasons for Allowance
4.	In view of amended claims, and further search, claims 1, 3 – 5, 7 – 9, 12, 20, 28, 29, and 31 – 33 are allowable over the prior art of record.
5.	The following is an Examiner’s statement of reasons for allowance: 
The prior art of record fails to teach an IAB node sending an F1 message to a base station or an IAB-donor sending an F1 message to a base station through X2 message, where the base station receiving the F1 message from the IAB node and sends the F1 message to an IAB donor node via through and X2 message. Additionally, the references prior art does not teach where F1 message sent to the base station either from the IAB-node is sent by an RRC message or a signaling radio bearer or the F1 message received at the base station through X2 from the IAB-donor is sent to the IAB node via an RRC message or a signaling radio bearer. 
Zhu (2019/0159277) in view of Sirotikin (2019/0223078) were exemplary references applied in the April 2022 Non Final Action. Zhu disclosed an F1 message sent between an IAB node (distributed unit) and a second IAB node (distributed unit) where the message is then delivered to an IAB (central unit) from the central unit. The Examiner took the position that the IAB (distributed unit) is essentially a base station because the IAB (distributed unit) in the art typically is a base station.  Sirotikin taught that a distributed unit in the next generation could be a gNB and thus a base station. Accordingly, the Examiner took the position that Zhu in view of Sirotikin shows the F1 message from IAB node to base station and the F1 message from base station to IAB donor of X2 because if interpreted as a gNB the message from the IAB node being an F1 message would be to a base station and Zhu showed that the gNB could be connected to an IAB (donor) over an X interface and thus the forwarded message would be X2.  Accordingly, based upon that interpretation the Examiner found that the combination taught the claims.  
However, as noted in the Applicant remarks Zhu is describing a UE delivering a RRC message to a message to an IAB distributed unit, that then delivers the message to a second IAB distributed unit as F1 which then send the message to the central unit. Accordingly, Zhu in view of Sirotikin is disclosing the standard RRC message setup following an F1 backhaul path via IAB nodes to central unit that is forwarded to the system backbone. Accordingly, the combination does not teach the F1 message directly to a base station and subsequently to a donor through X2 or a donor sending an F1 to a base station through X2 or the transmit or receive from the base station of F1 via RRC or signaling bearer, as required by the claims. 
 As noted in PCT/CN2019086677 search report submitted in the Aug 2021 IDS R3-182297, R3-182586, and R3-181422 are exemplary references discussing the necessary architecture for the claims. For example, an IAB-node with connection to a base station and a base station with X2 connection to an IAB donor and thus the potential for F1 to base station and F1 over X2 to IAB donor as claimed. However, as noted in the search report because F1 messages are the standard between IAB nodes (donor or node) not between those nodes and base station. Accordingly, while the references are showing the connections they fail to describe what is meant by the message sent directly from the IAB node to the base station.  Additionally, the references do not describe what message being sent or received via the X2 to or from the IAB donor. For example, even if the message over the F1 to the base station is an F1 message the references do not teach an F1 through the X2. 
Similar to the discussion above, R1-182792 and R1-183563 show the needed architecture. For example, Figure 1c in Section 6.1.2 of R1-183563 shows an IAB-node directly connected to an eNB and the eNB connected via X2 to an IAB-donor. However, theses references fail to say what type of message is going from the IAB-node to the eNB and even if the message is an F1 message whether or not the eNB sends the F1 to the IAB-donor through an X2 message. 
Accordingly, the prior art references submitted in the IDS documents do not teach the F1 message directly to a base station and subsequently to a donor through X2 or a donor sending an F1 to a base station through X2 or the transmit or receive from the base station of F1 via RRC or signaling bearer, as required by the claims. Therefore, the claims are allowed.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645